IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1457
                              Filed June 15, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

HEATHER RENEE REED,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Warren County, Brendan E. Greiner,

District Associate Judge.



       A defendant appeals a sentence imposed after the entry of a guilty plea to

child endangerment resulting in bodily injury. AFFIRMED.




       Jamie Hunter of Dickey, Campbell & Sahag Law Firm, PLC, Des Moines,

for appellant.

       Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.



       Considered by Bower, C.J., and Schumacher and Ahlers, JJ.
                                          2


SCHUMACHER, Judge.

        Heather Reed appeals her sentence imposed after the entry of a guilty plea

to child endangerment resulting in bodily injury. Reed asserts that the district court

relied on impermissible factors during sentencing and the prison sentence imposed

by the district court was an abuse of discretion. We affirm.

   I.      Background Facts and Proceedings

        The State charged Reed with two counts in 2019: child endangerment

resulting in bodily injury, a class “D” felony, and assault causing bodily injury or

mental illness, a serious misdemeanor. See Iowa Code §§ 727.6, 708.1 (2019).

In 2020, Reed entered a written guilty plea to the child endangerment charge in

exchange for the dismissal of the misdemeanor assault charge. In the written

guilty plea, Reed admitted that she was the guardian of the minor child and “use[d]

unreasonable force that resulted in injury to the minor child, and may have caused

emotional harm to the child.” The plea agreement included a recommendation for

a suspended sentence, three years of probation, and the ability to argue for a

deferred judgement. Reed waived her right to be present at the plea proceeding.

She did not waive her right to be personally present at sentencing.

        A sentencing hearing was held via videoconference.           No exhibits or

testimony were offered at the hearing. Reed was sentenced to an indeterminate

five-year term of incarceration. Reed appealed, claiming that she did not waive her

right to be personally present at the sentencing. The State agreed and moved to

reverse. On May 6, 2021, the Iowa Supreme Court vacated the sentence and

remanded for resentencing.
                                         3


      The resentencing hearing was held before a different judge. The court

considered six exhibits offered by Reed, an updated presentence investigation

(PSI) report, testimony from Reed’s therapist, Reed’s allocution, and a victim

impact statement prepared and read by the mother of the minor child. The State

and the defendant requested that the court follow the PSI recommendation for a

suspended    sentence    and   probation.     The   district   court   rejected   those

recommendations and imposed an indeterminate five year term of incarceration,

setting forth the reasons for the sentence:

      I had an opportunity to review the exhibits that were submitted by the
      defendant, I’ve had an opportunity to consider the testimony of the
      therapist, I’ve had an opportunity to consider the allocution along with
      the victim impact statement and the presentence investigation
      report. . . .
              Ms. Reed, I do want you to understand that I appreciate the
      progress that you have made since this occurred. I appreciate the
      fact that you have made some steps in the right direction. I’ve looked
      over all the reports from those exhibits and considered the testimony
      of your therapist as well, and it does seem like you’re moving in the
      right direction. I’ve also considered the facts and circumstances of
      this crime, which I find abhorrent. And when I consider that in
      balancing with everything else, I’m not sure that probation is
      appropriate.
              There is no circumstance in which a child should be subjected
      to this kind of violence. There is no circumstance. . . . And it’s not
      just [B.B] who is affected by this. And I believe that [B.B.] will
      probably have some things to work through for a long time. But this
      obviously has a significant impact on other members of [B.B’s] family
      as well. Whenever he is acting out in anger because of the residual
      trauma that he felt at your hands, then that effects other folks and
      they have to deal with it.
              And so when I think about your rehabilitation plus protection
      of the community from further offenses from you and from others who
      are similarly situated to you, I’m going to enter the following order,
      and I do so in balance with considering your criminal record, your
      statement, your mental health history, your maximum opportunity for
      rehabilitation, your age, character, and the victim impact statement.
                                          4


   II.      Analysis

         Reed challenges the district court’s sentence on two grounds: (1) the court

relied on impermissible sentencing factors, and (2) the court’s five-year prison

sentence was an abuse of discretion. When reviewing sentencing decisions, we

review them for correction of errors at law. State v. Formaro, 638 N.W.2d 720,

724 (Iowa 2002) (citing State v. Witham, 583 N.W.2d 677, 678 (Iowa 1998)). “We

will not reverse the decision of the district court absent an abuse of discretion or

some defect in the sentencing procedure.”         Id. If the sentence is within the

statutory limits, the district court’s decision is “cloaked with a strong presumption

in its favor.” Id.; see also State v. Pappas, 337 N.W.2d 490, 494 (Iowa 1983). But

when the court uses any improper consideration, resentencing is required. State

v. Chambers, No. 13-0984, 2014 WL 957614, at *1 (Iowa Ct. App. Mar. 12, 2014).

            a. Sentencing Factors

         Reed asserts that the district court relied on unproven crimes or misconduct

alleged in the victim impact statements. Since the initiation of the case, three victim

impact statements were filed. The first was prepared before Reed’s decision to

plead guilty. The second was prepared for the first sentencing hearing. And the

third was prepared for resentencing. Reed alleges that the first victim impact

statement contained two unproven, unprosecuted offenses—Reed touching B.B.

inappropriately and Reed scratching B.B. on his chest and neck.            Reed also

alleges the second victim impact statement included several more unproven

offenses—Reed abusing the child, B.B. telling a doctor about the inappropriate

touching by Reed, and involvement by the Iowa Department of Human Services

(DHS) on other occasions.        Reed finally alleges that the third victim impact
                                          5


statement “implied” a long history of unproven abuse by Reed—referring to prior

involvements with DHS and B.B.’s multiple trips to the emergency room.

       When we review allegations of improper sentencing considerations, we do

not draw inferences which are not apparent from the record. Formaro, 638 N.W.2d

at 725. And “without any clear evidence to the contrary,” we assume the district

court considers the portions of victim impact statements which are relevant to their

decision. State v. Sailer, 587 N.W.2d 756, 763–64 (Iowa 1998).

       Contrary to Reed’s assertions about the first two victim impact statements,

this record does not support her assertions that the district court considered those

two statements in its sentencing decision. Both were filed before the resentencing;

and the resentencing was conducted by a different judge. Further, in outlining its

reasoning, the district court referenced having “an opportunity to consider the

allocution along with the victim impact statement. . . .” (Emphasis added). Later,

the court also said, “I’m going to enter the following order, and I do so in balance

with considering . . . the victim impact statement.” (Emphasis added). The court

did not state that it considered the prior victim impact statements. Because it is

not apparent from the record, we will not infer that the court considered them.

       And in looking at the third victim impact statement, there is no indication the

district court relied on unprosecuted charges. Reed argues this third victim impact

statement included accusations that B.B. had to be taken to the emergency room

and that there were two prior DHS involvements. Reed also argues the third victim

impact statement commented on Reed’s demeanor and lack of remorse at the first

sentencing hearing. Nothing in the district court’s sentencing decision discusses

prior DHS involvement. The court noted consideration of “the facts and
                                        6


circumstances of this crime.” But the court did not discuss considering any other

unproven crime or misconduct by Reed, only her conduct in this specific crime.

      And even if a judge was aware of the uncharged offense, it is not enough

to overcome the presumption that the discretion was exercised properly. State v.

Guise, 921 N.W.2d 26, 30 (Iowa 2018). “To overcome the presumption ‘there must

be an affirmative showing that the trial judge relied on the uncharged offenses.’”

Id. (quoting State v. Ashley, 462 N.W.2d 279, 282 (Iowa 1990)). Here, there is no

affirmative showing that the judge relied on prior DHS involvement in its

sentencing. With no clear evidence from Reed, we will not assume a judge failed

to exercise proper sentencing discretion. See Sailer, 587 N.W.2d at 764.

          b. Abuse of Discretion

      Reed argues that the district court abused its discretion in sentencing Reed

to an indeterminate five-year period of incarceration. When a sentence is within

the statutory limits, we review for an abuse of discretion. State v. Gordon, 921

N.W.2d 19, 24 (Iowa 2018). An abuse of discretion is found when “the district court

exercises its discretion on grounds or for reasons that were clearly untenable or

unreasonable.” Id. (quoting State v. Thompson, 856 N.W.2d 915, 918 (Iowa

2014)). “[I]t is important to consider the societal goals of sentencing criminal

offenders, which focus on rehabilitation of the offender and the protection of the

community from further offenses.” Formaro, 638 N.W.2d at 724; see Iowa Code

§ 901.5 (“The court shall determine . . . which [sentencing option] will provide

maximum opportunity for the rehabilitation of the defendant, and for the protection

of the community from further offenses by the defendant and others.”).
                                          7


       Reed first asserts that the district court’s prison sentence does not advance

either purpose given in Formaro, including rehabilitation of the offender or the

protection of the community. See 638 N.W.2d at 724. Reed argues that she will

be unable to attend her weekly therapy sessions, keep her current employment,

and continue to care for her children. Reed also points to her Iowa Risk Revised

assessment score in the low/moderate category for future victimization and her

Dynamic Risk Assessment for Offender Re-entry score that placed her in the low

category to recidivate.

       We agree that Reed will suffer consequences from her sentence. We also

agree that her risk assessment scores provide “pertinent information” to the judge

for sentencing.    See State v. Headley, 926 N.W.2d 545, 551 (Iowa 2019)

(describing risk assessment tools as “provid[ing] pertinent information that a

sentencing judge may consider”).           But neither makes Reed’s sentence

unreasonable.

       The district court acknowledged Reed’s progress at her therapy sessions.

But the district court balanced this progress with other pertinent factors, including

the facts of the crime and the consequences of Reed’s actions on B.B. The district

court also stated that it considered Reed’s rehabilitation, but weighed it against the

“protection of the community from further offenses from [Reed] and from others

who are similarly situated.” It concluded that a prison term was warranted. Based

on this, we cannot say that the court abused its discretion.

       Reed also asserts that the district court’s sentence was unreasonable

because the court did not follow the recommendations of the PSI report and the

parties. A recommendation against a prison term in a PSI report is “pertinent
                                          8


information” that tells the court that “the defendant can be rehabilitated in the

community without incarceration, is a low risk for recidivism, and is not a danger

to the community.”     Id. at 552.   However, “any sentencing recommendations

contained in the PSI are not binding on the court.” Id. (citing State v. Grgurich, 253

N.W.2d 605, 606 (Iowa 1977)).

       District courts—in exercising their discretion—are free to weigh all the

options available to them to determine the proper sentence. See State v. Nelson,

279 N.W.2d 1, 3–4 (Iowa 1979) (“The judge weighed the options available,

considered the statutory provisions and the presentence report, had the benefit of

observations made during trial, and, after all this, selected one of the options

authorized by the legislature.”). This is not an abuse of discretion.

       The district court weighed the options available in determining a proper

sentence. The court balanced Reed’s age, character, mental-health history, and

criminal record along with her allocution, considered the maximum opportunity for

her rehabilitation, and considered the victim impact statement. Though the court

elected not to follow the recommendations of the parties and the PSI report, the

court is not required to do so. See State v. Miglio, No. 15-0169, 2015 WL 7075833,

at *4 (Iowa Ct. App. Nov. 12, 2015) (stating that the PSI report’s recommendation

is “a factor that could influence the sentencing decision”). It is not unreasonable

for a court to decline to follow the recommendation. See Headley, 926 N.W.2d at

552; Nelson, 279 N.W.2d at 4; Grgurich, 253 N.W.2d at 606.
                                           9


   III.      Conclusion

          The district court did not rely on impermissible sentencing factors and did

not abuse its discretion in sentencing. We affirm the sentence.

          AFFIRMED.